Citation Nr: 1449006	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  12-06 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a left hand disability, to include as secondary to service-connected lumbosacral degenerative arthritis.


ATTORNEY FOR THE BOARD

 R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to August 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 


In January 2014, the Board remanded the case for additional development.  The requested development has been completed, and the appeal has been returned to the Board for further appellate review.


FINDING OF FACT

Left hand disability did not have its clinical onset in service and is not otherwise related to active duty or a service-connected disability.   


CONCLUSION OF LAW

A left hand disability was not incurred in or aggravated by active service and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159(b) (2014).  

By way of a June 2010 pre-adjudication letter, VA notified the Veteran of the information and evidence need to substantiate his service connection claim.  The letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Most recently, an August 2014 supplemental statement of the case (SSOC) readjudicated the service connection claim after all essential notice was given and pertinent evidence was received.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  Accordingly, VA satisfied its duty to notify.  

Moreover, VA has complied with its duty to assist the Veteran in the development of his claim, to include substantial compliance with the January 2014 Remand.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains service treatment records, private treatment records, VA treatment records, and lay statements.  An August 1981 letter from the Social Security Administration (SSA) indicates that the Veteran's claim for disability benefits was denied.  The Veteran was afforded a VA examination in August 2014 that the Board finds adequate because the examiner considered the pertinent evidence of record, fully examined the Veteran, thoroughly reviewed of the claims file, and answered the questions posed by the AOJ.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).

The Veteran seeks service connection for left hand disability that is related to an alleged in-service injury.  He maintains continuity of left hand symptomatology in the years since service.  The Board notes that the Veteran injured his right hand during active service and is service-connected for that disability.  See June 2012 Rating Decision.

The evidence of record contains no diagnosis of a left hand disability.  STRs contain no complaints of, treatment for, or diagnoses of a left hand disorder.  The first post-service mention of the Veteran's left hand is an October 1981 VA general medical examination, at which time the Veteran reported that he did not have full use of his left arm.  No diagnosis was provided.  A May 2013 VA treatment record that shows the Veteran complained of a burning sensation and electrical impulses in his back, left arm, left leg, and left foot.  He also reported impaired sensation of his left hand.  It was noted that the Veteran's medical history included lumbar radiculopathy.  An extremities examination was normal.  The clinician diagnosed left sided neuropathic pain.  However, no diagnosis specific to the left hand was provided.  Notably, the August 2014 VA examiner reviewed the claims file and found no left hand disorder.  In fact, an examination of the Veteran's left hand was "completely normal."  The examiner noted that the Veteran "seems to confuse the right hand injury with his left hand present complaints."  It was added that there was no correlation between the lumbosacral condition and the left hand subjective symptoms.  In the absence of a confirmed diagnosis of a disability, service connection is not warranted.  The case law is well settled on this point.  In order for a claimant to be granted service connection for a claimed disability, there must be evidence of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

To the extent the Veteran and his wife have claimed that left hand symptomatology has been present since service, their statements are not convincing.  Beginning in 1981, the Veteran filed several claims for compensation and never mentioned left hand disability.  It seems likely that if left hand symptoms were continuous since service, he would have mentioned this during previous claims for compensation.  

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that hand pain may be caused by underlying disability is commonly known and, therefore, the lay statements to the effect that the Veteran has current left hand disability manifested by pain has some tendency to establish the presence of disability.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the 2014 VA examination report more probative than the Veteran's statements.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.  

As the VA examiner did not find left hand disability and indicated that that there was no correlation between the lumbosacral condition and the left hand subjective symptoms, any further consideration of the issue of entitlement to secondary service connection is moot.

The preponderance of the evidence is against the service connection claim; there is no doubt to be resolved; and service connection is not warranted.  See 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 57-58 .


ORDER

Service connection for a left hand disability, to include as secondary to service-connected lumbosacral degenerative arthritis, is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


